DETAILED ACTION
This action is in response to application 16/074,265 filed on 04/08/2021. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,771,815 B2.
Furthermore, although the conflicting claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No.: 10,771,815 B2 claims:

Instant Application: 16/074,265
Note: bold and underlined fonts means same features between instant application and conflicting appl.
Conflicting Application: 15/764,599
→ now US Patent No.: 10,771,815 B2
 Claim [1]:   A method for encoding a video signal based on an Edge Adaptive Graph-Based Transform (EA-GBT), comprising: detecting a step edge or a ramp edge from a residual signal; generating a graph signal based on at least one of the step edge or the ramp edge; obtaining an EA-GBT coefficient by performing the EA-GBT for the graph signal; quantizing the EA-GBT coefficient; and entropy-encoding the quantized EA-GBT coefficient.
Claim [1]: A method of encoding a video signal based on a graph-based lifting transform (GBLT), comprising: detecting an edge from an intra residual signal, wherein a model for the intra residual signal is designed by using a Gaussian Markov Random Field (GMRF); generating a graph based on the edge, wherein the graph comprises a node and a weight link; obtaining a GBLT coefficient by performing the GBLT for the graph; quantizing the GBLT coefficient; and entropy-encoding the quantized GBLT coefficient, wherein the GBLT comprises a split process, a prediction process, and an update process, wherein the split process of the GBLT is performed to minimize a Maximum A Posteriori (MAP) estimate error within a prediction set, and wherein the method further comprises: obtaining a DCT coefficient by performing a DCT on the intra residual signal; comparing a rate-distortion cost of the DCT coefficient with a rate-distortion cost of the GBLT coefficient; determining, based on the rate-distortion cost of the GBLT coefficient being smaller than the rate-distortion cost of the DCT coefficient, a mode index corresponding to the GBLT; and entropy-encoding the mode index.
Claim [8]:  A method for decoding a video signal based on an Edge Adaptive Graph-Based Transform (EA-GBT), comprising: extracting a residual signal and a mode index from the video signal; deriving the EA-GBT corresponding to the mode index; performing an inverse transform for the residual signal based on the EA-GBT; and generating a reconstructed signal by adding the inverse-transformed residual signal and a prediction signal.
Claim [4]: A method of decoding a video signal based on a graph-based lifting transform (GBLT), comprising: extracting a mode index indicative of a transform method from the video signal; deriving a transform corresponding to the mode index, wherein the transform indicates one of a DCT and the GBLT; performing an inverse transform for an intra residual signal based on the transform; and generating a reconstructed signal by adding the inverse-transformed intra residual signal to a prediction signal, wherein a model for the intra residual signal is designed by using a Gaussian Markov Random Field (GMRF), wherein the mode index is determined by comparing a rate-distortion cost of a DCT coefficient with a rate-distortion cost of a GBLT coefficient, and wherein a split process of the GBLT is performed to minimize a Maximum A Posteriori (MAP) estimate error within a prediction set. 
Claim [12]: An apparatus for encoding a video signal based on an Edge Adaptive Graph-Based Transform (EA-GBT), comprising: a detection unit configured to detect at least one of a step edge or a ramp edge from a residual signal; a graph signal generation unit configured to generate a graph signal based on at least one of the step edge or the ramp edge; a transform unit configured to obtain an EA-GBT coefficient by performing the EA-GBT for the graph signal; a quantization unit configured to quantize the EA-GBT coefficient; and an entropy-encoding unit configured to entropy-encode the quantized EA-GBT coefficient.
Claim [5]: An apparatus for encoding a video signal based on a graph-based lifting transform (GBLT), comprising: a processor configured to: detect an edge from an intra residual signal, wherein a model for the intra residual signal is designed by using a Gaussian Markov Random Field (GMRF); generate a graph based on the detected edge and obtaining a graph-based lifting transform (GBLT) coefficient by performing the GBLT for the graph; quantize the GBLT coefficient; and perform entropy encoding for the quantized GBLT coefficient, wherein the GBLT comprises a split process, a prediction process, and an update process, wherein the split process of the GBLT is performed to minimize a Maximum A Posteriori (MAP) estimate error within a prediction set, and wherein the processor is further configured to: obtain a DCT coefficient by performing a DCT on the intra residual signal; compare a rate-distortion cost of the DCT coefficient with a rate-distortion cost of the GBLT coefficient; determine, based on the rate-distortion cost of the GBLT coefficient being smaller than the rate-distortion cost of the DCT coefficient, a mode index corresponding to the GBLT; and entropy-encode the mode index.
Claim [14]: An apparatus for decoding a video signal based on an Edge Adaptive Graph-Based Transform (EA-GBT), comprising: a parsing unit configured to extracting a residual signal and a mode index from the video signal; an inverse transform unit configured to derive the EA-GBT corresponding to the mode index, and perform an inverse transform for the residual signal based on the EA-GBT; and a reconstruction unit configured to generate a reconstructed signal by adding the inverse-transformed residual signal and a prediction signal.
Claim [6]: An apparatus for decoding a video signal based on a graph-based lifting transform (GBLT), comprising: a processor configured to: extract a mode index indicative of a transform method from the video signal; derive a transform corresponding to the mode index and perform an inverse transform for an intra residual signal based on the transform; and generate a reconstructed signal by adding the inverse-transformed intra residual signal to a prediction signal, wherein a model for the intra residual signal is designed by using a Gaussian Markov Random Field (GMRF), and wherein the transform indicates one of a DCT and the GBLT, wherein the mode index is determined by comparing a rate-distortion cost of a DCT coefficient with a rate-distortion cost of a GBLT coefficient, and wherein a split process of the GBLT is performed to minimize a Maximum A Posteriori (MAP) estimate error within a prediction set. 




Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of providing method and apparatus for encoding/decoding video signal by using edge-adaptive graph-based transform by modifying Chao’s teachings in the present US Patent No.: for the purpose to minimize a Maximum A Posteriori (MAP) estimate error within a prediction set and implementing a model for the intra residual signal is designed by using a Gaussian Markov Random Field (GMRF), thereby improving compression efficiency.



Claim Interpretations - 35 USC § 112(f)
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” or “unit”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” or “step” or “unit” and/or “configured to” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” or “step” or “unit” and/or “configured to” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or “unit” and/or “configured to” but are nonetheless and therefore are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detection unit configured to …”; “a graph signal generation unit configured to …”; “a transform unit configured to …”; “a quantization unit configured to …”; and “an entropy-encoding configured to …” in claim 12 ; “the graph signal generation unit is configured to …” in claims 13; “a parsing unit configured to …”; “an inverse transform unit configured to…”; and “a reconstruction unit configured to …” in claim 14; and “the parsing unit configured to …” in claim 15.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rosewarne (“Rosewarne”) (US Pub. No.: 2014/0192904 A1) in view of Lee (“Lee”) (US Patent Number: 5,737,449).

In regards to claim [1] and [12], Rosewarne discloses  a method (see fig. 10) and apparatus for encoding a video signal (see fig. 3) based on an Edge Adaptive Graph-Based Transform (EA-GBT) (see fig. 8 or fig. 9, paragraph [0142]), comprising: detecting a step edge (see fig. 9A or fig. 9B unit 906 or unit 907, paragraphs [0070] and [0142]) or a ramp edge from a residual signal (see fig. 3 unit 360); quantizing (see fig. 3 unit 322) the EA-GBT (see fig. 8 or fig. 9) coefficient (see fig. 3 unit 362); and entropy-encoding (see fig. 3 unit 324) the quantized (see fig. 3 unit 322 ) EA-GBT (see fig. 8 or fig. 9) coefficient (see fig. 3 unit 362).
Yet, Rosewarne fails to explicitly disclose generating a graph signal based on at least one of the step edge or the ramp edge; and obtaining an EA-GBT coefficient by performing the EA-GBT for the graph signal as claimed.
However, Lee teaches the well-known concept of generating a graph signal (see fig. 3 unit 210 and unit L7, col. 5 lines 47-48) based on at least one of the step edge (see fig. 4, e.g. “grid with edge detection technique”, col. 4 lines ) or the ramp edge (see fig. 4); obtaining an EA-GBT (see fig. 4, col. 4 lines 40-53) coefficient (see fig. 2 unit 109) by performing the EA-GBT (see fig. 4, col. 4 lines 40-53) for the graph signal (see fig. 3 unit 210 and unit L7, col. 5 lines 47-48). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Rosewarne above by incorporating the proposed teachings of Lee above to perform such a modification to provide a method and apparatus for encoding a video signal that implements generating a graph signal based on at least one of the step edge or the ramp edge and obtaining an EA-GBT coefficient by performing the EA-GBT for the graph signal as well as to the solve the problem in a case where it is desirable to further reduce the volume of transmission data in order to successfully implement a low-bit rate codec system having, e.g., a 64 kb/s transmission channel bandwidth as taught by Lee (see Lee, col. 2 lines 17-20), thus improving compression efficiency.

As per claim [2], most of the limitations have been noted in the above rejection of claim 1.     In addition, Rosewarne discloses the method of claim 1 (see the above rejection of claim 1), wherein the step edge (see fig. 9A or fig. 9B unit 906 or unit 907, paragraphs [0070] and [0142]) when the residual signal (see fig. 3 unit 360) is an inter-prediction (see fig. 3 unit 376) residual signal (see fig. 3 unit 360).
Yet, Rosewarne fails to explicitly disclose the graph signal is generated as claimed.
However, Lee teaches the graph signal is generated (see fig. 3 unit 210 and unit L7, col. 5 lines 47-48). Same motivation as to claim 1 applies here. 

As per claim [3], most of the limitations have been noted in the above rejection of claim 1.     In addition, Rosewarne discloses the method of claim 1 (see the above rejection of claim 1), wherein when the residual signal (see fig. 3 unit 360) is an intra-prediction (see fig. 3 unit 336) residual signal (see fig. 3 unit 360).
Yet, Rosewarne fails to explicitly disclose the graph signal is generated based on the ramp edge as claimed.
However, Lee teaches the graph signal is generated (see fig. 3 unit 210 and unit L7, col. 5 lines 47-48) based on the ramp edge (see fig. 4). Same motivation as to claim 1 applies here. 




As per claim [4], most of the limitations have been noted in the above rejection of claim 1.     Yet, Rosewarne fails to explicitly disclose the method of claim 1, wherein a step of generating a graph signal includes: searching a center ramp pixel having a gradient greater than a threshold value; and encoding a position of the center ramp pixel as claimed.
However, Lee teaches the method of claim 1 (see the above rejection of claim 1), wherein a step of generating a graph signal (see fig. 3 unit 210 and unit L7, col. 5 lines 47-48) includes: searching a center ramp pixel (see fig. 4 or fig. 5, col. 4 lines 63-64) having a gradient greater than a threshold value (see col. 6 lines 46-47); and encoding (see fig. 1) a position of the center ramp pixel (see fig. 4 or fig. 5, col. 4 lines 63-64). Same motivation as to claim 1 applies here. 

As per claim [5], most of the limitations have been noted in the above rejection of claim 1.      Yet, Rosewarne fails to explicitly disclose the method of claim 4, wherein a step of encoding the position of the center ramp pixel includes: initializing the position of the center ramp pixel; searching the position of the center ramp pixel with five possible directions according to a priority; allocating a probability for each of direction information; and encoding the direction information with the allocated probability, wherein the direction information represents a direction of progress between two consecutive pixels.
However, Lee teaches the method of claim 4 (see the above rejection of claim 4), wherein a step of encoding (see fig. 1) the position of the center ramp pixel (see fig. 4 or fig. 5, col. 4 lines 63-64) includes: initializing the position of the center ramp pixel (see fig. 4 or fig. 5, col. 4 lines 63-64); searching the position of the center ramp pixel (see fig. 4 or fig. 5, col. 4 lines 63-64) with five possible directions according to a priority (see fig. 4 or fig. 5); allocating a probability for each of direction information (see figs. 4-5); and encoding (see fig. 1) the direction information (see fig. 4) with the allocated probability (see figs. 4-5), wherein the direction information (see fig. 4) represents a direction of progress (see figs. 4-5) between two consecutive pixels (see col. 4 lines 49-50). Same motivation as to claim 1 applies here. 

As per claim [6], most of the limitations have been noted in the above rejection of claim 1.     In addition, Rosewarne discloses the method of claim 1 (see the above rejection of claim 1), further comprising: determining a mode index (see paragraph [0117]) corresponding to the EA-GBT (see fig. 8 or fig. 9); and entropy-encoding (see fig. 3 unit 312) the mode index (see paragraph [0117]).

As per claim [7], most of the limitations have been noted in the above rejection of claim 1.     In addition, Rosewarne discloses the method of claim 6 (see the above rejection of claim 6), further comprising: obtaining a DCT coefficient (see fig. 3 unit 362) by performing a DCT (see paragraph [0110]) for the residual signal (see fig. 3 unit 360); and comparing (see paragraph [0116) Rate-Distortion (RD) cost (see paragraph [0160]) of the DCT coefficient (see fig. 3 unit 362) with RD cost (see paragraph [0160]) of the EA-GBT (see fig. 8 or fig. 9) coefficient (see fig. 3 unit 362), wherein when the RD cost (see paragraph [0160]) of the EA-GBT (see fig. 8 or fig. 9) coefficient (see fig. 3 unit 362) is smaller than (see paragraph [0160]) the RD cost (see paragraph [0160]) of the DCT coefficient (see fig. 3 unit 362), a mode index (see paragraph [0117]) corresponding to the EA-GBT is determined (see fig. 8 or fig. 9).

As per claim [13], the apparatus of claim 12, is analogous to claim 4, which is performed by claim 13. 


9.	Claims 8-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosewarne (“Rosewarne”) (US Pub. No.: 2014/0192904 A1) in view of Schwarz et al. (“Schwarz”) (US Pub. No.: 2013/0279577 A1).

In regards to claim [8] and [14], Rosewarne discloses a method (see paragraph [0195]) and apparatus for decoding a video signal (see fig. 4) based on an Edge Adaptive Graph-Based Transform (EA-GBT) (see fig. 8 or fig. 9, paragraph [0142]), comprising: extracting (see paragraph [0122]) a residual signal (see fig. 3 unit 364) and a mode index (see paragraph [0117]) from the video signal (see figs. 3-4 unit 312); deriving the EA-GBT (see fig. 8 or fig. 9, paragraph [0142]) corresponding to the mode index (see paragraph [0117]); performing an inverse transform (see fig. 4 unit 422) for the residual signal (see fig. 4 unit 450) based on the EA-GBT (see fig. 8 or fig. 9, paragraph [0142]).
Yet, Rosewarne fails to explicitly disclose generating a reconstructed signal by adding the inverse-transformed residual signal and a prediction signal as claimed.
However, Schwarz teaches the well-known concept of generating a reconstructed signal by adding the inverse-transformed residual signal and a prediction signal (see paragraph [0071]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Rosewarne above by incorporating the proposed teachings of Schwarz above to perform such a modification to provide method and apparatus that implements generating a reconstructed signal by adding the inverse-transformed residual signal and a prediction signal as well as to the solve the problem in a case where for example, predictive codecs use a block granularity in order to achieve a good compromise between very precisely set prediction parameters set at a high 
spatial resolution with, however, spending too much side information for the prediction parameters on the one hand and too coarsely set prediction parameters, causing the amount of bits necessitated to encode the prediction residual to increase due to the lower spatial resolution of the prediction parameters, on the other hand as taught by Schwarz et al. (see Schwarz, paragraph [0003]), thus enhancing compression efficiency.

As per claim [9], most of the limitations have been noted in the above rejection of claim 1.     In addition, Rosewarne discloses the method of claim 8 (see the above rejection of claim 8), further comprising: receiving a position of a center ramp pixel (see fig. 5A) from the video signal (see fig. 4 unit 312), wherein the EA-GBT (see fig. 8 or fig. 9, paragraph [0142]) is derived based on the position of a center ramp pixel (see fig. 5A).

As per claim [10], most of the limitations have been noted in the above rejection of claim 1.     In addition, Rosewarne discloses the method of claim 8 (see the above rejection of claim 8), wherein the EA-GBT (see fig. 8 or fig. 9, paragraph [0142]) is generated based on the step edge (see fig. 8 or fig. 9) when the residual signal (see fig. 4 unit 456) is an inter-prediction (see fig. 4 unit 462) residual signal (see fig. 4 unit 456).

As per claim [11], most of the limitations have been noted in the above rejection of claim 1.  In addition, Rosewarne discloses the method of claim 8 (see the above rejection of claim 8), wherein the EA-GBT (see fig. 8 or fig. 9, paragraph [0142]) is generated based on the ramp edge (see fig. 8 or fig. 9) when the residual signal (see fig. 4 unit 456) is an intra-prediction (see fig. 4 unit 464) residual signal (see fig. 4 unit 456).

As per claim [15], the apparatus of claim 14, is analogous to claim 9, which is performed by claim 15. 




Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Lee et al. (US Pub. No.: 2013/0272422 A1) discloses system and method for encoding/decoding videos using edge-adaptive transform. 

	Sugimoto et al. (US Pub. No.: 2015/0189276 A1) discloses video encoding method and apparatus, video decoding method and apparatus, and programs therefor.

	Park et al. (US Pub. No.: 2014/0204999 A1) discloses a method and apparatus for encoding/decoding image information.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485     

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485  
September 1, 2022